DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1, 5-8, 11-13, 15-17 and 19-24 are allowed.

The following is an examiner’s statement of reasons for allowance:
The Examiner has conducted a search of Patent and Non-Patent Literature and was unable to find any prior art which either solely or in combination with another reference teaches the limitations as amended by the Applicant in the claims filed 1/31/2022 which were persuasively argued by the Applicant’s corresponding remarks filed 1/31/2022 which recites, “All embodiments in Yang comprise the transmission of a preamble frame with a first and a second section (see Yang, claim 1 and Figures 1 to 3), where an unknown first cyclic prefix length is applied in the first section while a known second cyclic prefix length is applied in a second section. An indication of the unknown first cyclic prefix length is transmitted on broadcast channel pBCHO. Figure 2 in Yang contains step 230 "Decode pBCHO and obtain the first CP length information". In other words, said indication of the unknown first cyclic prefix length in Yang is an explicit indication transmitted in a message on pBCHO. Thus, Yang fails to disclose or suggest an implicit indication in a downlink reference signal according to claim 1, wherein the downlink reference signal is generated dependent on an initialization value of a Gold sequence generator, and where the initialization value comprises a field indicative of the cyclic prefix length. Therefore, Applicants respectfully request that also the rejection of claim 1 based on Yang under 35 U.S.C. § 102(e) be withdrawn.”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONNIE V SWEET whose telephone number is (571)270-3622. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LONNIE V SWEET/Primary Examiner, Art Unit 2467